Case 5:19-cr-00142-H-BQ Document 288 Filed 06/19/20                    Page 1 of 3 PageID 866


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                               LUBBOCK DIVISION

UNITED STATES OF AMERICA,

        P1aintiff,

                                                           No.   5:I   9-CR- 142-H-BQ-9

TANNER PAUL LANGDON,

        Defendant.


      ORDER ACCEPTING RIPORT AND RECOMMENDATION AND ORDER
              REFERRING THE ISSUE OF DETENTION TO THE
                 UMTED STATES MAGISTRATE JUDGE

        Before the Court are the Notice Regarding Entry of a Plea of Guilry, the Consent         of

the Defendant, and the Report and Recommendation Conceming Plea of Guilty of the

United States Magistrate Judge. As no objections to the Report and Recommendation have

been filed within fourteen days of service in accordance with 28 U.S.C. $ 636(b)(1), the

Court accepts and adopts the Report and Recommendation. Accordingly, the Court accepts

the plea ofguilty, and Tanner Paul Langdon is hereby adjudged guilty of Distribution and

Possession vrith Intent to Distribute Methamphetamine in violation of 21 U.S.C.

$$   841(aXl), 841O)(1XC). Sentence will be imposed in accordance with the Court's

scheduling order. The Court now refers the issue of mandatory detention pending

sentencing to the Honorable Magistrate Judge Bryant.

l.       Background

         The Second Superseding Indictment charges   a   violation of 21 U.S.C.   $$ 841(a)(1)

and 841(b)(1)(C), which is Disuibution and Possession with Intent to Distribute

Methamphetamine. On Jvne 2,2020, Langdon pled guilry to the charge. The Honorable
Case 5:19-cr-00142-H-BQ Document 288 Filed 06/19/20                            Page 2 of 3 PageID 867


Magistrate Judge Bryant recommended *rat the plea be accepted. Having accepted that

recommendation, Langdon has now been adjudged guilty of Distribution and Possession

with Intent to Distribute Methamphetamine.

2.        Legal Stanilaril Goverring Mandatory Detention

          Title   18   United States Code, Section 31a3@)(2) mandates detention after a guilty

plea if the offense of conviction is among those listed in 18 U.S.C. $ 3142(0(1XA)-(C).

Section 3142(0(1)(C) requires detention for a defendant adjudged guilty ofan offense for

which a maximum term of imprisonment of ten years or more is prescribed in the

Controlled Substances Act (21 U.S.C.             $   801, et seq.), the Controlled Substances Import and

Export Act (21 U.S.C.         $   951, et seq.), or chapter 705 of title 46.

          The offense here, a violation of 21 U.S.C. $ 841, carries a maximum term of

imprisonment of20 years and is an offense that subjects the defendant to mandatory

detention under Section 3la3@)(2). See United Statesv. Carr,947 F.2d1239,1240 (5th Cir.

1991).

          Section 3143(a)(2) details two exceptions to mandatory detention for defendants

awaiting imposition or execution of a sentence. The defendant must be detained unless

"(A)(i)   the   judicial officer finds there is a substantial likelihood that a motion for acquittal or

new trial will be granted; or (ii) an attomey for the Govemment has recommended that no

sentence of imprisonment be imposed on the person; and (B) the judicial officer finds by

clear and convincing evidence that the person is not likely to flee or pose a danger to any

other person or the commun            ity." Id. Additionally, a person otherwise "subject to detention

under Section 31a3@)(2), and who meets the conditions ofrelease set forth in Section

3143(a)(1) or (b)(1), may be ordered released, under appropriate conditions, by the judicial


                                                           1
Case 5:19-cr-00142-H-BQ Document 288 Filed 06/19/20                Page 3 of 3 PageID 868


officer, if it is clearly shown that there are exceptional reasons why such person's detention

would not be appropriate." 18 U.S.C. $ 3145(c).

       The Court thus refers this matter to the Honorable Magistrate Judge Bryant to

determine whether Section 3143(a)(2)'s or Section 3145(c)'s exceptions are satisfied.

3.     Conclusion

       The issue of mandatory detention for this offense is referred to Magistrate Judge

Bryant for resolution.

       so ordered on lun"   14.,   zozo.



                                                                   ar.
                                                            WESLEYHENDRIX
                                                            D STATES DISTRICT JUDGE




                                                3
